DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a biosensor for measuring a concentration of a desired molecule inside a liquid medium, comprising: at least one metallic plate configured as a ground plate; at least one dielectric substrate located on top of the at least one metallic plate; and at least one split-ring resonator realized on top of the at least one dielectric substrate, wherein the at least one split-ring resonator is a single split ring resonator coated with a dielectric layer; at least two symmetrical antennas realized on a same plane with the at least one split-ring resonator on top of the at least one dielectric substrate, wherein each of the at least two symmetrical antennas excite linearly and symmetrically extend from a respective first end to a respective second end in parallel to each other in said same plane on opposite sides and spaced away from the at least one split-ring resonator, wherein the respective first end of the at least two symmetrical antennas is positioned at a first peripheral edge of the metallic plate, and the respective second end of the at least two symmetrical antennas is proximate a second peripheral edge of the metallic plate, wherein the second peripheral edge of the metallic plate is opposite the first peripheral edge of the metallic plate such that electromagnetic waves, emitted from the at least two 
While the cited prior art teaches an analogous split-ring resonator device, it does not each or suggest the instantly recited antenna configuration.  Additionally, one having ordinary skill in the art, would not have modified the analogous feed lines, disclosed in the cited prior art, to have the instantly claimed structural configuration without the use of impermissible hindsight.
Claims 2-15 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/Primary Examiner, Art Unit 1797